Title: To George Washington from Henry Knox, 17 August 1789
From: Knox, Henry
To: Washington, George

 

Sir
[New York] August 17 1789 (private)

I beg leave to submit to your view a loose sketch of the general ideas which have occurred to me on the subject of instructions to the Commission[er]s.
If any part of them should meet your approbation, they could, together with such additions as you may judge proper be drawn up in form. I will wait on you tomorrow to receive your further orders on this subject. I am Sir respectfully and sincerely Your most Obedient Servant

H. Knox

